34 N.Y.2d 941 (1974)
Paul Tishman Company, Inc., Respondent,
v.
Carney & Del Guidice, Inc., Appellant.
Court of Appeals of the State of New York.
Argued June 12, 1974.
Decided July 11, 1974.
Douglas A. Boeckmann for appellant.
Milton B. Pfeffer for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and RABIN concur in memorandum; Judge STEVENS taking no part.
*942MEMORANDUM.
In agreeing with the majority at the Appellate Division, we would merely add that defendant's insurable interest under the fire insurance policies here in question was limited to its property interest in the building under construction  i.e., the tools, labor and material furnished or owned by the defendant. Since no part of the damages alleged by the *943 plaintiff in this litigation was for destruction of any property owned or furnished by the defendant, it cannot be said that the defendant was a coinsured under the terms of the policy with respect to the loss caused by the fire.
Judgment affirmed, with costs.